            Case 2:20-mj-00548-DJA Document 13
                                            12 Filed 09/02/20
                                                     09/01/20 Page 1 of 5



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar #13644
 3   JENNIFER J. OXLEY
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   Phone: (702) 388-6336
     Jennifer.Oxley@usdoj.gov
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA

 8    UNITED STATES OF AMERICA,

 9                          Plaintiff,            Case No. 2:20-mj-00548-DJA
      VS.
10                                                STIPULATION FOR MODIFICATION OF
      GUILLERMO ZAVALA-                           COURT’S ORDER CONTINUING
11    RODRIGUEZ,                                  PRELIMINARY HEARING

12                        Defendant.

13

14
            The parties, by and through Nicholas A. Trutanich, United States Attorney, and Jennifer
15
     J. Oxley, Assistant United States Attorney, counsel for the United States of America, and Rene
16
     L. Valladares, Federal Public Defender, and Andrew Wong, Assistant Federal Public Defender,
17
     counsel for Guillermo Zavala-Rodriguez, respectfully request that the Court modify its prior
18
     order continuing the preliminary hearing in this matter (ECF No. 11) to make additional
19
     findings that time included in the continuance is excludable under the Speedy Trial Act, 18
20
     U.S.C. §§ 3161 and 3164. This request is based on the following reasons:
21
            1.      On July 1, 2020, the government filed a Complaint in the above-captioned matter.
22
     (ECF No. 1.)
23
            2.      On August 5, 2020, Defendant Guillermo Zavala-Rodriguez appeared for an
24
     initial appearance and detention hearing in the above-captioned matter and was ordered
             Case 2:20-mj-00548-DJA Document 13
                                             12 Filed 09/02/20
                                                      09/01/20 Page 2 of 5



 1   detained. At that time, the Court set a preliminary hearing in the above-captioned matter for

 2   August 19, 2020. (ECF No. 6.)

 3          3.      On August 13, 2020, Defendant filed a Stipulation to Continue the preliminary

 4   hearing date for at least 14 days, so that defense counsel could have time to receive and review

 5   preliminary discovery, and in so doing the parties agreed that the time should be excluded under

 6   Speedy Trial Act. (ECF No. 10)

 7          4.      This Court ordered the preliminary hearing continued to September 25, 2020.

 8   (ECF No. 11.)

 9          5.      In order to clarify the record, the parties jointly request that the Court make

10   specific findings with regard to the exclusion of time under the Speedy Trial Act, 18 U.S.C. §§

11   3161 and 3164(c).

12          6.      Denial of this request could result in a miscarriage of justice, and the ends of

13   justice served by granting this request outweigh the best interest of the public and the defendant

14   in a speedy trial.

15          7.      The parties agree that the time from August 19, 2020 through September 25, 2020,

16   should be excludable as to the computing time within which an indictment must be filed

17   pursuant to the Speedy Trial Act, Title 18 United States Code, Section 3161(b), and the 90-day

18   trial clock for incarcerated defendants, pursuant to Title 18 United States Code, Section 3164(c),

19   both considering the factors under Title 18, United States Code, Section 3161(h)(7)(A)-(B).

20          //

21          //

22          //

23          //

24          //

                                                       2
     Case 2:20-mj-00548-DJA Document 13
                                     12 Filed 09/02/20
                                              09/01/20 Page 3 of 5



 1   8.    The Defendant is currently detained in custody and does not object to this request.

 2   DATED: September 1, 2020.

 3                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
 4

 5                                              /s/Jennifer J. Oxley
                                                JENNIFER J. OXLEY
 6                                              Assistant United States Attorney
                                                District of Nevada
 7

 8                                              /s/Andrew Wong
                                                Andrew Wong
 9                                              Assistant Federal Public Defender
                                                Attorney for Defendant Guillermo Zavala-
10                                              Rodriguez

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                            3
            Case 2:20-mj-00548-DJA Document 13
                                            12 Filed 09/02/20
                                                     09/01/20 Page 4 of 5



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2
      UNITED STATES OF AMERICA,
 3
                           Plaintiff,              Case No. 2:20-mj-00548-DJA
 4    VS.
                                                   Order
 5    GUILLERMO ZAVALA-
      RODRIGUEZ,
 6
                         Defendant.
 7

 8
            Based on the Stipulation between the defense and the government, and good cause
 9
     appearing therefore, the Court hereby finds and amends its prior order (ECF No. 11) as follows:
10
            1. To provide defense counsel with time to receive and review preliminary discovery, the
11
               preliminary hearing in this case should be continued until September 25, 2020, for good
12
               cause.
13
            2. The parties agree to this continuance.
14
            3. The defendant is in custody and does not object to the continuance.
15
            4. The continuance is not sought for the purposes of delay.
16
               //
17
               //
18
               //
19
               //
20
               //
21
               //
22
               //
23
               //
24

                                                    4
     Case 2:20-mj-00548-DJA Document 13
                                     12 Filed 09/02/20
                                              09/01/20 Page 5 of 5



 1   5. By the stipulation of the parties, the time from August 19, 2020 through September 25,

 2      2020, is excludable in computing time within which an indictment must be filed,

 3      pursuant to the Speedy Trial Act, Title 18 United States Code, Section 3161(b), and the

 4      90-day trial clock for incarcerated defendants under Title 18 United States Code,

 5      Section 3164(c), both considering the factors under Title 18, United States Code,

 6      Section 3161(h)(7)(A)-(B).

 7              2nd day of September 2020.
     DATED this ____

 8

 9
                                        ______________________________________
10                                      UNITES STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                             5
